NEW YORK COMMUNITY BANCORP, INC. , WESTBURY, NY 11590 516-683-4570lFax # 516-683-8344lwww.myNYCB.com Thomas R. Cangemi Senior Executive Vice President & Chief Financial Officer August 1, 2011 Via EDGAR Stephanie L. Hunsaker Senior Assistant Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:New York Community Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 (Filed March 1, 2011) Form 10-Q for Fiscal Quarter Ended March 31, 2011(Filed May 10, 2011) Form 8-K filed July 21, 2011 File No. 001-31565 Dear Ms. Hunsaker: New York Community Bancorp, Inc. respectfully requests an extension until Wednesday, August 31, 2011 to respond to the Staff’s comment letter dated July 29, 2011 and received by us today with respect to the above referenced filings. Please contact the undersigned at (516) 683-4014 if you have any questions. Sincerely, /s/ Thomas R. Cangemi Thomas R. Cangemi Senior Executive Vice President and Chief Financial Officer
